Per Curiam.
It appearing tbat tbe defendant, Bob Howell, tbe owner of tbe automobile, bad purchased it for general family use, and tbat it was being operated by bis son, it was error to sustain tbe motion of nonsuit as to him. Watts v. Lefler, 190 N. C., 722. But this error is immaterial by reason of tbe fact tbat tbe jury found, upon competent evidence and under a proper charge by tbe trial judge, tbat tbe plaintiff’s intestate was guilty of contributory negligence. Tbe liability of defendant, Bob Howell, as owner of tbe automobile, used for family purposes, depended upon tbe liability of bis son, George Howell, who was operating tbe automobile at tbe time. If tbe son was not liable under tbe findings of tbe jury, then, certainly, tbe father and owner of tbe car would not be liable. Watts v. Lefler, supra.
We have examined tbe record with care and are compelled to conclude tbat tbe case was tried in accordance with tbe law, and, therefore, tbe verdict of tbe jury terminates tbe litigation.
No error.